Bell, Presiding Judge.
The holding in Armour & Co. v. Young-blood, 107 Ga. App. 605 (130 SE2d 786), a former appearance of the same case before this court, constitutes the law of the ease. Since occurrence of the facts there recited, the employer again discontinued paying the compensation, and the claimant filed another petition pursuant to Code § 114-711 in Tift Superior Court, which rendered judgment for claimant for accrued compensation for the period from November 20, 1961, to August 3, 1965, in accordance with the approved agreement of March 31, 1959. Error is enumerated on this judgment of the trial court. It does not appear in the record that the approved agreement has at any time been modified, set aside, or terminated in any of the ways provided by law. The only difference between the former case and this one is that here additional compensation has accrued to the claimant.

Judgment affirmed.


Frankum and Hall, JJ., concur.